PER CURIAM.
As the state concedes, the sentence on appeal, which was imposed pursuant to a revocation of probation, erroneously failed to give the defendant credit for the time previously served as a condition of the original term of probation. See Ivey v. State, 327 So.2d 219 (Fla.1976). Accordingly, after remand, the trial court will determine the period actually served by the defendant in this respect and grant him credit for that time.
*967In addition, the order of revocation shall be amended to strike the reference to a violation of “condition (2)” of the probationary order which, since the trial court specifically acquitted the defendant of that charge, was mistakenly included. See Diaz v. State, 445 So.2d 619 (Fla. 3d DCA 1984).